Name: Council Decision (CFSP) 2015/1967 of 9 March 2012 on the signing and conclusion of the Agreement between the European Union and Bosnia and Herzegovina establishing a framework for the participation of Bosnia and Herzegovina in European Union crisis management operations
 Type: Decision
 Subject Matter: cooperation policy;  international affairs;  Europe;  international security;  European construction
 Date Published: 2015-11-04

 4.11.2015 EN Official Journal of the European Union L 288/2 COUNCIL DECISION (CFSP) 2015/1967 of 9 March 2012 on the signing and conclusion of the Agreement between the European Union and Bosnia and Herzegovina establishing a framework for the participation of Bosnia and Herzegovina in European Union crisis management operations THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on European Union, in particular Article 37 thereof, Having regard to the Treaty on the Functioning of the European Union, in particular Article 218(5) and (6) thereof, Having regard to the proposal of the High Representative of the Union for Foreign Affairs and Security Policy (the HR), Whereas: (1) Conditions regarding the participation of third states in European Union crisis management operations should be laid down in an agreement establishing a framework for such possible future participation, rather than defining those conditions on a case-by-case basis for each operation concerned. (2) Following the adoption of a Decision by the Council on 26 April 2010 authorising the opening of negotiations, the HR negotiated an agreement between the European Union and Bosnia and Herzegovina establishing a framework for the participation of Bosnia and Herzegovina in European Union crisis management operations (the Agreement). (3) The Agreement should be approved, HAS ADOPTED THIS DECISION: Article 1 The Agreement between the European Union and Bosnia and Herzegovina establishing a framework for the participation of Bosnia and Herzegovina in the European Union crisis management operations is hereby approved on behalf of the Union. The text of the Agreement is attached to this Decision. Article 2 The President of the Council is hereby authorised to designate the person(s) empowered to sign the Agreement in order to bind the Union. Article 3 The President of the Council shall, on behalf of the Union, give the notification provided for in Article 16(1) of the Agreement. Article 4 This Decision shall enter into force on the date of its adoption. Done at Brussels, 9 March 2012. For the Council The President I. AUKEN